[Cite as State v. Price, 2022-Ohio-3945.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 29344
                                                 :
 v.                                              :   Trial Court Case No. 21-CRB-2629
                                                 :
 TIEYA PRICE                                     :   (Criminal Appeal from
                                                 :   Municipal Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                           Rendered on the 4th day of November, 2022.


STEPHANIE L. COOK, Atty. Reg. No. 0067101 & BRIAN B. GRAVUNDER, Atty. Reg. No.
0091187, Assistant Prosecuting Attorneys, City of Dayton Prosecutor’s Office, Appellate
Division, 335 West Third Street, Room 372, Dayton, Ohio 45402
       Attorneys for Plaintiff-Appellee

RICHARD L. KAPLAN, Atty. Reg. No. 0029406, P.O. Box 751192, Dayton, Ohio 45475
     Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.
                                                                                             -2-


        {¶ 1} Tieya Price was found guilty following a bench trial in the Dayton Municipal

Court on two counts of criminal damaging or endangering, in violation of R.C. 2909.06(A)(1)

and (2), both misdemeanors of the second degree. The court merged the two counts,

sentenced Price to 90 days in the Montgomery County Jail, which were suspended, and

placed her on six months of basic supervision. The court ordered Price to complete an

anger management program and to pay restitution of $248.38 and court costs. The court

ordered Price not to contact the victim, Rosa Dillard. Price appeals from her conviction.

The municipal court granted Price’s motion for a stay pending appeal.           We affirm the

judgment of the trial court.

        {¶ 2} Price was charged by complaint on August 3, 2021, and she pled not guilty.

The bench trial was conducted on September 13, 2021. Rosa Dillard testified that she was

acquainted with Price, who was her neighbor at the Cornell Ridge Apartments. Dillard

testified that on July 18, 2021, her children awakened her and told her that Price was outside

yelling for Dillard “to come outside because it wasn’t over”; Price’s daughter was with her,

and they were in a white vehicle. When Dillard went outside, she saw Price walking away

from Dillard’s son and getting back into the white vehicle. According to Dillard, Price’s

daughter was “hanging out the window,” and another woman that Dillard did not know was

driving the vehicle. Dillard stated that she and Price “had words back and forth,” then Price

got in the car and left.

        {¶ 3} Dillard testified that less than five minutes later, as she and her daughter were

sitting on the porch, Price returned in a black vehicle, and there was a white vehicle behind

it.   Dillard had moved her car to the other side of the parking lot because Price had
                                                                                                 -3-


previously “flattened [her] tires and spray painted the car”; Dillard’s car was also parked near

a light. According to Dillard, Price got out of the black car, went around to the front of

Dillard’s car with a “big, explosive firework,” lit it, ran back to her vehicle, and sped off; “then

it was boom, smoke everywhere. It busted [her] radiator.” Dillard testified that her car was

“smoking really bad” and water was coming from under the car.

       {¶ 4} Dillard presented photographs she had taken when she bought the car in March

2021 and after the damage. She explained that whatever was put under the car had broken

the plastic that had been protecting the radiator and damaged the radiator. She also

presented pictures of the fluid coming out from under her car on the night in question,

“debris” around the vehicle, which Dillard identified as “the plastic that tore up under the

vehicle,” and the “underneath” of her vehicle.

       {¶ 5} Dillard stated that “[a]ll of the neighbors” came out in response to the “really

loud” sound caused by the device, and she was afraid to touch her vehicle “for a minute

because [she] didn’t know if it was going to blow up or anything,” it was “very smoky,” and it

was “making a grinding noise,” even though the car was off. Dillard stated that, after Price

sped off, she (Dillard) observed a park ranger at a stop light; the ranger followed Price’s

vehicle for “a little bit,” then came back less than five minutes later to see what had

happened.

       {¶ 6} On cross-examination, Dillard stated that her son and daughter, who were 15

and 13 years old at the time, had had friends staying over on the night of this incident; while

she slept, they were outside on the porch. Dillard testified that she observed Price swing a

bottle at her son when she came outside. Dillard stated that she saw Price “bending down”
                                                                                               -4-


by Dillard’s car but did not see anything in her hands. According to Dillard, Price walked

away “really fast” as she left and “wasn’t all the way out of the parking lot before it exploded.”

Dillard stated that there had been previous incidents between her and Price.

       {¶ 7} Ramya Lewis, Dillard’s daughter, testified that Price had lived near her for two

to three years. She stated that on the date of the incident, she, her brother, and her friend

were in her room when they heard Price banging on the door and “yelling for [her] mom to

come outside.” Lewis stated that her brother “opened up the door and went out,” and Price

was “by her car,” “yelling with a bottle in her hand trying to hit him with it.” Lewis stated that

she had remained inside the screen door, but she could hear and see what was going on

outside.

       {¶ 8} Lewis stated that Price appeared to be “drunk” and that she was “talking like

she couldn’t speak clearly and * * * walking like she was wobbling.” Lewis testified that she

went to wake Dillard, and when she returned to the door, her brother was walking into the

house, Price was driving off, and Price’s daughter was “out the window yelling.” Lewis

stated that she and Dillard sat on the porch to see if Price would come back, which she did

after five or ten minutes. According to Lewis, Price “had the firework” and “was flaming it

up and * * * threw it under the car” before running back to her vehicle and pulling away.

Lewis testified that she had seen the firework in Price’s hands and that it was “long,” but she

could not provide any additional description. When asked what made her think it was a

firework, Lewis responded, “The way it sounded.” Lewis stated that she was “two or three

cars away” from Price when she saw Price put something under the car. Lewis stated that

she observed a flame and that it looked “[l]ike it was a lighter.”
                                                                                               -5-


       {¶ 9} When asked to describe the sound she heard while Price was departing, Lewis

stated that it was “a big ol’ boom” with lots of smoke coming out from under Dillard’s car.

Lewis stated that she did not see damage to the vehicle because it was underneath the car,

and she said “oil” was leaking from under it.

       {¶ 10} On cross-examination, Lewis stated that Price had left in a black van after the

initial confrontation and then returned a short time later in the black van with a white car; she

observed Price exit the black van upon her return and approach Dillard’s vehicle. Lewis

stated that she observed Price light something, and “[s]he bent down and threw it under

there.” Lewis stated that Price then got back into the black van. She acknowledged that

she did not see what Price actually put under the car. On redirect, Lewis stated that she

was familiar with the sound of firecrackers and, based upon what she heard, she believed

the item placed under her mother’s vehicle was a firecracker.

       {¶ 11} Darnell Williams, Dillard’s son, testified that on the night of the incident, he

“was sitting outside late night” with his friends when Price, who lived in the neighborhood,

came with two cars, one white and one black. Williams testified that Price got out of a car

looking for his mom with a bottle in her hand. Williams told Price his mom was asleep; Price

told Williams to go get his mom. Williams stated that Price “got out of the car all crazy,”

appeared drunk, and was carrying a Hennessey bottle in her right hand. Williams testified

that, if he “would try to run up, she would run at me with the bottle.” He stated that Price’s

daughter “got out of the car all loud and stuff,” then they all got back in the car and drove off.

       {¶ 12} Williams stated that he went inside to sleep and heard a “big ol’ boom.” He

testified that he was familiar with the sound of a firework and the noise he heard was similar
                                                                                           -6-


to a firework. Williams compared the sound to when a guy set off fireworks in a field every

Fourth of July, and bugs “would be falling from the trees” and “it would put a hole in the

ground.” Williams testified that the bottom of the car “ripped open” and there was a “black

thing” hanging under it “from the explosion.”

       {¶ 13} On cross-examination, Williams stated that he was on the front porch with

Lewis and her friend around 4:00 a.m. when Price initially arrived, and she got out of a black

car. He testified that he did not see Price do anything to Dillard’s car because he was inside

at the time.

       {¶ 14} David Adkins, a ranger for Five Rivers Metro Parks, testified that he was

working in the early morning hours on the day of the incident. He was sitting in his vehicle

at the corner of Cornell and Gettysburg when he “heard a loud explosion or bang” behind

his car. He testified as to what happened after the explosion:

               I pulled into the intersection because I didn’t know what was going on,

       if it was right behind me. As I looked off to my right towards the apartments,

       [near 2000 Cornell Ridge Drive], I saw smoke coming out from under a car. I

       saw a medium sized darker crossover vehicle of some type coming out of the

       parking lot at a high rate of speed. It came down to the intersection of Cornell

       and Gettysburg, where I was still sitting. We were kind of facing each other

       for a minute. It turned right on Gettysburg and accelerated up the street at a

       quick pace. We then turned right on, I believe, Necco, but it might have been

       one block up.

               The vehicle pulled to the side of the road. I started to pull to the side
                                                                                              -7-


       of the road behind it. I looked at the plate, I typed the plate into my car

       computer real quick. As I was typing it in, the vehicle rapidly accelerated

       away. I hadn’t turned on my lightbar or anything at that time. It went up a

       block, turned to the left. I turned my lightbar on. It accelerated away at a

       very high rate of speed out towards Gettysburg and I wound up losing sight of

       the vehicle.

       {¶ 15} Adkins testified that the license plate came back to Price but it didn’t match

“the vehicle that it was on.” Adkins testified that he “searched the computer” and found “a

parking incident * * * where that license plate was found on another vehicle.” Adkins

thought “off the top of [his] head” that it was a “Buick crossover type of vehicle” and that that

call had been tied back to Price.

       {¶ 16} Adkins stated that he proceeded to the Cornell Ridge apartments to investigate

the smoke, and he observed Dillard and her children standing by the smoking vehicle.

According to Adkins, “it was pretty obvious from the smoke that something had been

detonated under the vehicle.” In speaking to Dillard, Adkins stated that she was “trying to

remember the name of the person that, eventually, after she did a lot of digging and looking

up the name was Tieya Price,” which matched what Adkins had obtained from the vehicle

registration. Adkins stated that he did not attempt to contact Price and told Dillard to call

the Dayton Police Department about the damage to her vehicle.

       {¶ 17} On cross-examination, Adkins stated that he could not see how many people

were in the vehicle that drove away. Adkins stated that he did not activate his lightbar

because he wanted to “catch up to it enough to get the plate because of the way it was
                                                                                             -8-


driving. I was pretty much guessing it was going to run.” He stated that the vehicle was

the only one he observed exiting the parking lot. Adkins stated that, although he spoke to

Dillard, he did not “climb under the vehicle” or “specifically see major damage.”

       {¶ 18} When asked if Dillard had known Price by name, Adkins replied that Dillard

knew a nickname and “was trying to find her on Facebook or somewhere” on her phone.

Adkins also stated that he wasn’t sure he had the plate right “until [he] found the other call

where the similar vehicle was on it with that license plate.” Regarding the license plate,

Adkins stated, “if I remember right, it came back to, I think it was a white chevy.”

       {¶ 19} Officer Joseph Drumm of the Dayton Police Department testified that he took

Dillard’s complaint after she called to report criminal damaging based on someone’s firing

off an explosive underneath the front of her vehicle. Drumm observed the damage to the

vehicle. According to Drumm, Dillard had a Pontiac G6 and black plastic had been hanging

down under the front of it; there had also been a piece of plastic laying to the side and a

puddle of fluid under the car. He testified that Dillard’s pictures (State’s Exhibits 1-B, 1-C,

and I-E) depicted the damage to the vehicle that he had observed, which “appear[ed] to be

the result of an explosion.” On cross-examination, Drumm stated that had had no contact

with Price and had done no further investigation beyond speaking to Dillard.

       {¶ 20} After Drumm testified, the State rested, and the court overruled defense

counsel’s Crim.R. 29 motion for aquittal.

       {¶ 21} Price testified that she lived on Cornell Ridge Drive on the date of this incident

(July 18, 2021), and Dillard was her neighbor. Price stated that she was not at or near

Dillard’s residence on that date and that she did not own a vehicle; she had last had a vehicle
                                                                                           -9-


two or three years previously, and she rode the bus.         Price stated that she had no

knowledge of any events at Cornell Ridge Drive on the date of the incident and was at home

with her four children at the time.

       {¶ 22} On cross-examination, Price acknowledged that she and Dillard “had a

problem.” When asked if she liked Dillard, Price responded, “I love everybody, Ma’am” and

“[w]e just pray about it.” Price denied drinking on the night of the incident or demanding

that Dillard come out of her home. She also testified that she did not leave and then return

to the scene, put something combustible under Dillard’s car, or speed away in a vehicle with

tags registered to her. When asked to explain the circumstances, Price replied, “How can

I explain something when I was never there?”

       {¶ 23} At the conclusion of Price’s testimony, the court found that the State had

proven criminal damaging beyond a reasonable doubt and imposed sentence as described

above.

       {¶ 24} On appeal, Price’s brief asserts three “proposed rule[s] of law” but lists only

two assignments of error. We will consider her arguments together. They are:

              A CONVICTION FOR CRIMINAL DAMAGING BY THE USE OF AN

       EXPLOSIVE IS INSUFFICIENT TO SUSTAIN THE CONVICTION WHERE

       THERE IS NO PHYSICAL EVIDENCE OF ANY EXPLOSIVE.

              WITHOUT       PHYSICAL      OR    SCIENTIFIC      EVIDENCE       MERE

       PRESENCE OF A DEFENDANT AT THE SCENE OF A CRIME IS

       INSUFFICIENT TO PROVE BEYOND A REASONABLE DOUBT THE

       DEFENDANT CRIMINALLY DAMAGED COMPLAINANT’S PROPERTY.
                                                                                             -10-


              THE TRIAL COURT’S VERDICT WAS AGAINST THE MANIFFEST

       WEIGHT OF THE EVIDENCE WHEN WITNESSES[’] TESTIMONY DO NOT

       SUPPORT       THE     DEFENDANT        PERFORMED          ANY    ACT     WHICH

       CONSTITUTED CRIMINAL DAMAGING.

       {¶ 25} Price asserts that the prosecution “utilized stacked inferences” to prove its

case beyond a reasonable doubt. She argues that R.C. 2909.06 required the State to prove

that she used an explosive or explosive device to damage Dillard’s property, which it failed

to do, because “none of the witnesses” observed a firecracker in Price’s possession. She

characterizes Lewis’s testimony as “confused” and asserts that Lewis             “recanted her

testimony” when she testified that she did not see what was thrown or placed under the car.

With respect to Williams’s testimony, Price points out that Williams was inside at the time of

the “boom” and did not observe her do anything before the sound.

       {¶ 26} Price notes that Ranger Adkins did not see the driver of the vehicle that sped

off after the explosion, and Officer Drumm merely took the report and did not investigate

further. She asserts that no evidence “was collected to test for explosive residue” or to

identify the fluid that was leaking out of the vehicle, and she argues that a “conclusion that

[she] used an explosive to cause damage to a car cannot and should not be made without

scientific tests to demonstrate the presence of explosives.” She argues that, based on the

evidence presented, it was impossible to determine whether the damage to the car was

“from an explosive or a malfunction of the car.” Price analogizes this case to State v. Bullitt,

166 Ohio App.3d 365, 2006-Ohio-2304, 850 N.E.2d 801 (8th Dist.), arguing that “one cannot

be convicted of cocaine possession without a scientific report demonstrating a substance
                                                                                              -11-


was cocaine.” Price asserts that no rational trier of fact could have found her guilty beyond

a reasonable doubt, when the evidence only established that she was present, except

through “impermissible inference stacking.” According to Price, “[p]resence does not equal

criminal culpability” and the trial court could not have reasonably concluded that she

delivered and detonated an explosive.

       {¶ 27} The State responds that the evidence established that Price got out of her

vehicle, walked to Dillard’s car holding an explosive, knelt by the car, lit the explosive, threw

it under the car, ran back to her vehicle, and sped away. The State asserts that if Price had

been at home, as she claimed, then she was at the scene of the crime, because Dillard was

her neighbor. The State asserts that Price knowingly caused and created a substantial risk

of physical harm to Dillard’s property recklessly by means of an explosion and that the

evidence weighed heavily in favor of conviction.

       {¶ 28} The State argues that R.C. 2909.06(A) contains no requirement that the State

prove the existence of an explosive through physical or scientific evidence or eliminate other

causes of an explosion. It points out that Price offers no authority for the propositions that

these elements must be proven other than citing to a decision involving possession of

cocaine. The State notes that R.C. 2909.06 does not define “explosion.”

       {¶ 29} This Court has noted:

              “A sufficiency of the evidence argument disputes whether the State has

       presented adequate evidence on each element of the offense to allow the case

       to go to the jury or sustain the verdict as a matter of law.” State v. Wilson, 2d

       Dist. Montgomery No. 22581, 2009-Ohio-525, ¶ 10, citing State v. Thompkins,
                                                                                  -12-


78 Ohio St.3d 380, 678 N.E.2d 541 (1997). We apply the test from State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), which states that:

              An appellate court's function when reviewing the sufficiency of

    the evidence to support a criminal conviction is to examine the

    evidence admitted at trial to determine whether such evidence, if

    believed, would convince the average mind of the defendant's guilt

    beyond a reasonable doubt. The relevant inquiry is whether, after

    viewing the evidence in a light most favorable to the prosecution, any

    rational trier of fact could have found the essential elements of the

    crime proven beyond a reasonable doubt.

Id. at paragraph two of the syllabus.

       When reviewing a weight of the evidence challenge, a court reviews

“the entire record, weighs the evidence and all reasonable inferences,

considers the credibility of witnesses and determines whether in resolving

conflicts in the evidence, the jury clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new

trial ordered. The discretionary power to grant a new trial should be exercised

only in the exceptional case in which the evidence weighs heavily against the

conviction.” State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983).

       Further, while “sufficiency and manifest weight are different legal

concepts, manifest weight may subsume sufficiency in conducting the
                                                                                           -13-


      analysis; that is, a finding that a conviction is supported by the manifest weight

      of the evidence necessarily includes a finding of sufficiency.”          State v.

      McCrary, 10th Dist. Franklin No. 10AP-881, 2011-Ohio-3161, ¶ 11. Accord

      State v. Robinson, 2d Dist. Montgomery No. 26441, 2015-Ohio-1167, ¶ 17.

      Accordingly, “a determination that a conviction is supported by the weight of

      the evidence will also be dispositive of the issue of sufficiency.” State v.

      Braxton, 10th Dist. Franklin No. 04AP-725, 2005-Ohio-2198, ¶ 15.

             Additionally, “[b]ecause the factfinder * * * has the opportunity to see

      and hear the witnesses, the cautious exercise of the discretionary power of a

      court of appeals to find that a judgment is against the manifest weight of the

      evidence requires that substantial deference be extended to the factfinder's

      determinations of credibility. The decision whether, and to what extent, to

      credit the testimony of particular witnesses is within the peculiar competence

      of the factfinder, who has seen and heard the witness.” State v. Lawson, 2d

      Dist. Montgomery No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997). “The fact

      that the evidence is subject to different interpretations does not render the

      conviction against the manifest weight of the evidence.” State v. Adams, 2d

      Dist. Greene Nos. 2013-CA-61 and 2013-CA-62, 2014-Ohio-3432, ¶ 24.

State v. Sizemore, 2d Dist. Montgomery No. 28817, 2021-Ohio-4159, ¶ 13-16.

      {¶ 30} R.C. 2909.06 provides:

      (A) No person shall cause, or create a substantial risk of physical harm to any

      property of another without the other person's consent:
                                                                                           -14-


       (1) Knowingly, by any means;

       (2) Recklessly, by means of fire, explosion, flood, poison gas, poison,

       radioactive material, caustic or corrosive material, or other inherently

       dangerous agency or substance.

       {¶ 31} R.C. 2901.22 states:

       (B) A person acts knowingly, regardless of purpose, when the person is aware

       that the person's conduct will probably cause a certain result or will probably

       be of a certain nature. A person has knowledge of circumstances when the

       person is aware that such circumstances probably exist. When knowledge of

       the existence of a particular fact is an element of an offense, such knowledge

       is established if a person subjectively believes that there is a high probability

       of its existence and fails to make inquiry or acts with a conscious purpose to

       avoid learning the fact.

       (C) A person acts recklessly when, with heedless indifference to the

       consequences, the person disregards a substantial and unjustifiable risk that

       the person's conduct is likely to cause a certain result or is likely to be of a

       certain nature. A person is reckless with respect to circumstances when, with

       heedless indifference to the consequences, the person disregards a

       substantial and unjustifiable risk that such circumstances are likely to exist.

       {¶ 32} We conclude that Price’s conviction was supported by sufficient evidence and

was not against the manifest weight of the evidence. The court observed each witness

testify, and it clearly credited the testimony of the State’s witnesses over that of Price. We
                                                                                            -15-


defer to the court’s assessment of credibility. Dillard, Lewis, Williams, and Adkins each

described hearing a loud explosion that they associated with Price’s presence at the scene.

Dillard, Lewis, and Williams described Price’s initial menacing conduct in demanding that

Dillard come outside while waiving a bottle, and Dillard and Lewis described Price’s later

approaching the front of Dillard’s vehicle prior to the explosion. Dillard testified that Price

was “bending down by the car,” and Lewis stated that she observed a flame that looked like

a lighter.

       {¶ 33} Dillard identified photos of the damage to her vehicle. These photos depicted

broken black plastic and some type of leaked liquid on the ground. Dillard stated that “all

of the neighbors” came out in response to the sound of the “boom.” She testified that she

suspected that Price had detonated “a big, explosive firework.” Lewis testified that she

thought Price had detonated a firecracker based upon the sound of the explosion, Williams

testified that it sounded like a firework, and Adkins testified that he heard a loud explosion.

Adkins linked Price to the incident by means of her license plate after observing a vehicle

speeding away from the parking lot following the explosion. Adkins further testified that “it

was pretty obvious from the smoke that something had been detonated under the vehicle.”

Drumm testified that the damage to Dillard’s vehicle appeared “to be the result of an

explosion.”

       {¶ 34} Price’s reliance on Bullitt, 166 Ohio App.3d 365, 2006-Ohio-2304, 850 N.E.2d

801, is misplaced. In that case, Bullitt and his co-defendant (Webb) were arrested after

police, using binoculars, observed them engage in what appeared to be a drug transaction.

Id. at ¶ 5-6. The police found “a rock of suspected cocaine” on the ground next to Webb’s
                                                                                            -16-


feet and found two crack pipes on his person. Id. at ¶ 8. The suspected crack cocaine

and pipes were the only items admitted into evidence. Id. The Eighth District vacated

Bullitt’s conviction, determining that “there was no evidence as to any analysis of the

purported cocaine or residue, if any, on the crack pipes. The only testimony offered by the

state in an attempt to prove that a controlled substance was involved in this case was that

the rock appeared to be crack cocaine and that the crack pipes were recovered from Webb.

Id. at ¶ 17. The court found that evidence was insufficient to prove that Bullitt had “sold,

obtained, possessed, or used crack cocaine.” Id.

       {¶ 35} As the State notes, it was not required to prove the existence of an explosion

through scientific evidence or eliminate other causes of the explosion, such as the vehicle’s

malfunctioning on its own. Moreover, Price’s connection to the explosion was less tenuous

than the one in Bullitt. Multiple witnesses’ testimony about the loud sound, heavy smoke,

and damage to the vehicle established that an explosion had occurred. Based on this

testimony, the trial court could have reasonably concluded, without improperly “stacking

inferences,” that Price, while in some sort of ongoing dispute with Dillard, knowingly

approached the front of Dillard’s vehicle with something that was combustible when ignited,

recklessly ignited it, placed it under the front of the vehicle, and then fled the scene as the

explosion occurred.

       {¶ 36} After reviewing all the evidence in a light most favorable to the State, we

conclude that a rational trier of fact could have found the essential elements of R.C.

2909.06(A)(1) and (2) proven beyond a reasonable doubt, and that Price’s conviction was

not against the manifest weight of the evidence.
                                                            -17-


      {¶ 37} Price’s assignments of error are overruled.

      {¶ 38} The judgment of the trial court is affirmed.

                                     .............



WELBAUM, J. and EPLEY, J., concur.



Copies sent to:

Stephanie L. Cook
Brian B. Gavunder
Andrew D. Sexton
Richard L. Kaplan
Hon. Mia Wortham Spells